Order of the Supreme Court, Kings County, dated June 14, 1966, which granted plaintiff’s motion to serve a complaint nunc pro tune, reversed, on the law and the facts, with $10 costs and disbursements, and motion denied. The delay in serving the complaint of over 58 months is inordinately long. Plaintiff’s excuse that his attorney misplaced the file is legally insufficient (Gallagher v. City of New York, 19 A D 2d 623; Steuerman v. Feinman, 19 A D 2d 847; Francisco V. Walgreen Eastern Co., 25 A D 2d 681). Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuscello, JJ., concur.